Title: To George Washington from Major General John Sullivan, 24 August 1777
From: Sullivan, John
To: Washington, George



Dear General
Hanover [N.J.] 24th Augt 1777

I have to Inform yr Excellencey that Colo. Antill gave us the Slip Day before yesterday & went over to the Enemy—his Brother officers Say

they have Long Since Suspected his Intentions from the whole Tenor of his Conduct—I found a Number of p⟨apers⟩ of Intelligence among the Baggage of the office⟨rs⟩ which Shall take Care to forward to yr Excellencey as Soon as Sorted—among the Rest is a paper of Information from the Quakers at their yearly meeting at Spank Town held the 19th Instant giving an Account of Our Army where it Lay & the force in the Several Departments—I Shall march tomorrow & Join yr Excy with all possible Expedition—I hope yr Excy will Defer beating Howes Army that my Division may have a Share of the honor. Dr General I am with much respect your Excys most obedt Servt

Jno. Sullivan

